  

Exhibit 10.11

 

NEW FRONTIER CORPORATION

23rd Floor, 299 QRC

287-299 Queen’s Road Central

Hong Kong 

 

June 27, 2018

 

New Frontier Capital II Ltd.

23rd Floor, 299 QRC

287-299 Queen’s Road Central

Hong Kong 

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between New Frontier Corporation
(the “Company”) and New Frontier Capital II Ltd. (the “Provider”), dated as of
the date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the New York Stock Exchange (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(1)   The Provider shall make available to the Company, at 23rd Floor, 299 QRC,
287-299 Queen’s Road Central, Hong Kong (or any successor location of the
Provider), certain office space, secretarial support and administrative services
as may be reasonably required by the Company. In exchange therefor, the Company
shall pay the Provider the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(2)   The Provider hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this Agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 



 

 

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of Hong Kong applicable to contracts wholly performed
within its borders of such state, without giving effect to the conflict of law
principles thereof.

 

[Signature page follows]

 

 

 

 

    Very truly yours,           NEW FRONTIER CORPORATION             By: /s/
Carl Wu       Name: Carl Wu         Title: Chief Executive Officer  

 

 

AGREED AND ACCEPTED BY:   NEW FRONTIER CAPITAL II LTD.  

By:

 

    By: /s/ Carl Wu   Name: Carl Wu     Title: Authorized Signatory  

 

 



[Signature Page to Administrative Services Agreement]





 

 



 

 